.Per Curiam.
The sentence prior to the defendant’s insolvency was not discharged by the discharge of his person from arrest. The order of the insolvent Court affected nothing but the payments then due, and certainly did not discharge him prospectively from duties to accrue. For the latter he remained liable by force of the sentence, as if he had not become an insolvent debtor; consequently, the first sentence, remaining as it did unreversed, was a bar to any new proceeding.
Sentence of the 17th October, 1834, affirmed ; the sentence of the 27th June, 1835, reversed.